Exhibit 10.2

TERMINATION OF LICENSE AGREEMENT UCSD CONTROL #2008-03-0536


This termination agreement (“Termination Agreement”) is made by and between
Navidea Biopharmaceuticals, Inc., a Delaware corporation having an address at
5600 Blazer Parkway, Suite 200, Dublin, OH 43017-1367 (“LICENSEE”) and The
Regents of the University of California, a California corporation having its
statewide administrative offices at 1111 Franklin Street, Oakland, California
94607-5200 (“UNIVERSITY”), represented by its San Diego campus having an address
at University of California, San Diego, Technology Transfer Office, Mail Code
0910, 9500 Gilman Drive, La Jolla, California 92093-0910 (“UCSD”).
    
This Termination Agreement is effective on the date of the last signature
(“Effective Date”).


RECITALS


WHEREAS, LICENSEE previously entered a license agreement, UCSD Control
#2008-03-0536 effective April 9, 2008, as Neoprobe Corporation for the
commercial development of the invention disclosed in UCSD Disclosure Docket No.
SD1998-088 and titled “Macromolecular Carrier for Drug and Diagnostic Agent
Delivery” made in the course of research at UCSD by Dr. David Vera.
WHEREAS, LICENSEE changed its name from Neoprobe Corporation to
Navidea Biopharmaceuticals, Inc. effective January 5, 2012.
WHEREAS, LICENSEE and UNIVERSITY both desire, for their mutual benefit, to
terminate the agreement UCSD Control #2008-03-0536 effective as of the Effective
Date.
NOW, THEREFORE, the LICENSEE and UNIVERSITY thereby agree to terminate agreement
UCSD Control #2008-03-0536 and further agree that the only provisions of that
agreement that shall survive termination are:
Paragraph 7.4 (Disposition of Licensed Products on Hand);
Paragraph 8.1(c), and 8.1(d) (Limited Warranty);
Paragraph 8.2 (Indemnification);
Article 9 (USE OF NAMES AND TRADEMARKS);
Paragraph 10.2 (Secrecy); and
Paragraph 10.6 (Governing Laws).
IN WITNESS WHEREOF, both UNIVERSITY and LICENSEE have executed this Termination
Agreement, in duplicate originals, by their respective and duly authorized
officers on the day and year written.


NAVIDEA BIOPHARMACEUTICALS, INC.    THE REGENTS OF THE
UNIVERSITY OF CALIFORNIA


By: /s/ Thomas H. Tulip                By: /s/ William J. Decker            


Name: Thomas H. Tulip, PhD            William J. Decker, Ph.D.


Title: President & Chief Business Officer        Associate Director-Technology
Transfer


Date: 11 July 2014                    Date: July 14, 2014                

